            Case 1:19-cv-11703-PBS Document 1 Filed 08/07/19 Page 1 of 17



                                     United States District Court for the
                                          District of Massachusetts


ALEXANDER CORTEZ and
WENDY CORTEZ,
              Plaintiffs,

V.                                                        Civil Action No.

CASA HERRERA, INC.,

                    Defendant.


                                          NOTICE OF REMOVAL

TO:    THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
       FOR THE DISTRICT OF MASSACHUSETTS


       Casa Herrera, Inc. (“Herrera”) by its attorneys, files this Notice of Removal in

accordance with 28 U.S.C.        §   1441. Herrera requests that this action be removed from the

Massachusetts Superior Court Department of the Trial Court, Suffolk County, to this Court. As

reasons for removal, Herrera states:

       1.       Herrera is the defendant named in a tort action styled Alexander Cortez and

                Wendy Cortez v. Casa Herrera, Inc., Civil Action No. 1 984-CV-02370, brought by
                Alexander Cortez and Wendy Cortez (“plaintiffs”), in the Massachusetts Superior

                Court Department of the Trial Court, which arises out of an industrial accident

                that allegedly occurred on or about January 20, 2017. Hérrera was served with

                the plaintiffs’ Summons and Complaint on August 6, 2019. Copies of all process

                and pleadings received by Herrera are attached hereto as Exhibit A as follows:

                Certified letter, Summons, Complaint, and Civil Action Cover Sheet with

                Statement of Damages.

       2.       In the plaintiffs’ statement of damages filed with the Superior Court, attached as

                Exhibit “A,” Plaintiffs state that plaintiff Alexander Cortez has incurred $66,728.95

                                                      I
     Case 1:19-cv-11703-PBS Document 1 Filed 08/07/19 Page 2 of 17



         in documented medical expenses resulting from “severe and permanent hand
         injury due to hand being pulled into rolling machine.” In the Statement of
         Damages, plaintiff Alexander Cortez alleges lost wages to date in the amount of
         $87,100 and future expected lost earnings of $336,700 for total lost earning
         capacity in the amount of $423,800. In the plaintiffs’ complaint, the Plaintiffs
         allege that Alexander Cortez “sustained serious, permanent and disabling
         personal injuries,” “has had extensive medical care and treatment including
         surgery’” and   “   his quality of life has been adversely affected.” Exhibit “A”
         (Complaint, ¶11 11,14 &17). The plaintiff Wendy Cortez alleges damages for loss
         of consortium as a result of the injuries sustained by plaintiff Alexander Cortez.
         Exhibit “A” (Complaint, ¶ 24). The plaintiffs also seek multiple damages for the
         alleged violation of M.G.L. c. 93A. Exhibit “A” (Complaint, ¶ 22).
3.       The Plaintiffs reside at 278 Princeton Street, East Boston, Suffolk County,
         Massachusetts. Exhibit “A” (Complaint, ¶ 1).
4.       Removal to the United States District Court for the District of Massachusetts in
         Boston is appropriate as (1) the United States District Court has original
         jurisdiction over the action, and (2) the United States District Court for the District
         of Massachusetts, Eastern Section embraces the place, i.e., Suffolk County,
         where the action is pending. 28 U.S.C. §1441 (a).
5.       This Court has original jurisdiction based upon the diversity of the parties
         pursuant to 28 U.S.C. § 1332. Herrera is a California corporation with its usual
         place of business at 2655 N. Pine Street, Pomona California. The plaintiffs are
         residents of Boston, Suffolk County, Commonwealth of Massachusetts.
         Furthermore, the amount in controversy exceeds the sum of $75,000, exclusive
         of interest and costs. The plaintiffs’ Statement of Damages, pursuant to G. L. c.
         212, §3A, filed by the plaintiffs with the complaint in Suffolk County Superior

                                            2
            Case 1:19-cv-11703-PBS Document 1 Filed 08/07/19 Page 3 of 17



                Court, states that the plaintiff Alexander Cortez has incurred medical expenses
                and lost wages/earning capacity totalling $490,528.95 as a result of a severe and
                permanent hand injury. Based upon the nature of plaintiff Alexander Cortez’s
                injuries, medical expenses, and claimed lost earning capacity, the $75,000
                amount in controversy requirement of 28 U.S.C. §1 332 has been satisfied.
       6.       As of this date, Herrera has not filed a responsive pleading in the State action.
       7.       This Notice of Removal is being filed within the time period required by law. 28
                U.S.C. § 1441(b), which provides that a notice of removal must be filed within
                thirty days after service. Herrera was served on August 6, 2019.
       8.       Promptly after the filing of this Notice of Removal, a copy of the Notice will be
                filed with the Clerk of Courts for the Suffolk County Superior Court, and all
                adverse parties will receive written notice of the filing of this Notice of Removal.


       WHEREFORE, Casa Herrera, Inc. respectfully requests that the above action now
pending in the Superior Court of the Commonwealth of Massachusetts in and for the County of
Suffolk, be removed to this Court.
                                                       Defendant,
                                                       Casa Herrera, Inc.
                                                       By its attorneys,
                                                       /s! Joseph H. Aronson

                                                       Jfl’eph [4! Aron o [BBO# 022070)
                                                       ~6nner Kiernan Trebach & Crociata
                                                       40 Court St. 3rd Floor
                                                       Boston, MA 02108
Date: August~, 2019                                    Tel: (617) 426-3900
                                                       Email: jaronson~bonnerkiernan.com




                                                  3
Case 1:19-cv-11703-PBS Document 1 Filed 08/07/19 Page 4 of 17




                     EXHIBIT A
           Case 1:19-cv-11703-PBS Document 1 Filed 08/07/19 Page 5 of 17



              Swartz & Swartz
              Attorneys at Laj,’




                                                                                acan1ora)s~vairzluw.con,

                                                                                July 30, 2019
     VIA CERTIFIED MAIL/RRR

     Office of the Chief Executive Officer
     Mark Herrera
     Casa Herrera, Inc.
     2655 N. Pine Street
     Pomona, CA 91767



     RE:       Alcxandcr Cortez et al v. Casa Herrera, Inc
               Civil Action No.; 1984CV02370


     Dear Sir;

          With regard to the above referenced matter, enclosed please find the following
    documents:

                     1. Copy of Plaintiff’s Complaint;

                    2. Copy of the Suffolk Superior Court Summons; and

                    3. Suffolk Superior Court Civil Action Cover Sheet.

               Kindly forward the above to your insurance carrier or legal representative at once.


                                                                               Very truly yours,


                                                                                  4I~L      44t9~
    ALC:ndc                                                                    Alan L. Cantor
    Enclosures




J0.ilanil, ull Xl reel   ltu.clcn,, .114 09108   (57) 742—1900 Itt   (017) 367•7193 /ki   ~nnv.swnI(zI~iw.ccjflh
                Case 1:19-cv-11703-PBS Document 1 Filed 08/07/19 Page 6 of 17




                                          Càmiiipnwealth of Massachusetts
          SUFFOLK, ss.                                                TRIAL COURT OFTHE COMMONWEALTH
                                                                  -   SUPERIOR COURT DFRARTMENT
                                                                      CIVIL DOCKET NO.1 984Cv02370

           Alexander Cortez              at .4’LAJNlFF(s)

           V.
           Can Herrera, Inc.                 ,DEFENDANT(S)

                                                          SUMMONS

          THIS SUMMONS is DIREcTED 1~O Casa Berrera,                  Inc.               .   (Defendants name)

          You ~re being sued. The Plaintiff(s) named above has started a lawsuit against you. A copy of the
          Plaintiffs Complaint filed against you is attached to this summons arid the original complaint has been
          1iI~d in the Suffolk Supor I nfaiirt. YOU MUSTACT PROMPTLY TO PROTECT YOUR RIGHTS.

 1.    You must respond to this lawsuit In Minting within 20 days. If you do-not respond, the court may decIde
       the case against you and award the Plaintiff everything asked for In the complaint, You will also lose’the
       opportunity to’tell your side of the story. You must respond to this lawsuit In writing even if you expect
       to resolve this matter with the Plaintiff.. IF you need more tIme to respond, you may request an
       extension of trne in writing from the Court.
 2.    How to Respond. To respond to this lawsuit, .you must file a written response with the court and mall a
       copy to the Plaintiffs Attorney (or the PlaInjiff, if unrepresented). You can do this by:      -


    a, Filing your signed original response~.vith the Clerk’s Office for Civil Buslness,Suf folk Court, ~ Pemberton Sq
Boston, M~ 02108 (address), bymall arm person. AND                                     Superior
      b. Delivering or mailing a copy of your response to the Plaintiff’s Attorney/Plaintiff at the following
           addi-ess:SWartZ & Swartz, P.C., 10 Marshall St.., Boston, MA 02108
3.         What to Include In your response. An “Answer” Is one type of response to a Complaint. Your Answer
           must state whether you agree or disagree with the fart(s3 alleged in each paragraph of the Complaint.
          Some defenses, called affirmative defenses, must be stated in your Answer or you maylose your right to
          use them In court. if you have any claims against the Plaintiff (referred to as counterclaims) that are
          based on’the same facts or transaction described In the Complaint, then you must include those clMms
          in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
          lawsuit, If you want to have your case heard by a Jury, you must specifically request a jury trial in your
         Answer or In a written demand for ajury trial that you must send to the other side and file with the
         court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
         “Motion to Dismiss,” if you believe that the complaint !~ legally invalid or legally insufficient. A Motion
         to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. It Clv. P. 12. If
         you are filing a Motion to Dismiss, you must also comply with the filing procedures for “Civil Mptions”
         described In the rules of the Court In which the cpmplalnt was filed, available at
         www.mass.gov.courtsfcase-legal-res/ruies of tourt.
      Case 1:19-cv-11703-PBS Document 1 Filed 08/07/19 Page 7 of 17




                           COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, ss.                                                   SUPERIOR COURT
                                                               CIVIL ACTiON NO.

ALEXANDER CORTEZ and                           )
WENDY CORTEZ                                   )
                                               )
                        Plaintiffs             )                      PLAINTIFFS CLAIM
v.                                             )                      TRIAL BY JURY
                                               )
CASA FJERRERA, INC.                            )
                                               )
                        Defendant.             )
                                               )


                                           COMPLAINT

                                      PARTIES AND FACTS

     1. The Plaintiff, Alexander Cortez, resides at 278 Princeton Street, East Boston, Suffolk

         County, Massachusetts, 02128.

     2. The Plaintiff, Wendy Cortez, resides at 278 Princeton Street, East Boston, Suffolk

         County, Massachusetts, 02128.

     3. The Defendant, Casa Herrera, Inc., is a California privately held company with its

        principle place of business in 2655 N Pine St. Pomona California, 91767.

     4. This action arises out of injuries sustained in Massachusetts sufficient to confer personal

        jurisdiction over the Defendant pursuant to the Massachusetts Jong arm statute in that

        Defendant regularly does or solicits business, or engages in any other persistent course of

        conduct, or derivcs substantial revenue from goods used or consumed, or services

       tendered, in Massachusetts.




                                                   I
Case 1:19-cv-11703-PBS Document 1 Filed 08/07/19 Page 8 of 17




5. On January 20, 2017, Mr. Cortez was working at Harbar, LLC located at 320 Turnpike

    St., Canton, Massachusetts 02021. He was working around a Casa Herrera Corn Sheeter

    head (“subject machine”) when it pulled his hand into a roller, severely injuring him.

6, The subject machine was designed, manufactured and sold by the Defendant

7. At all times pertinent hereto, Defendant was engaged in the design, developmcnt,

    assembly, manufacture, testing, inspection, packaging, promotion, advertising, marketing

    and sale of corn sheet head machines, including the specific machine which is the subject

    of this action.

8. There are large open areas on the machine where the rollers are exposed and worker’s

    limbs can easily be pulled into the machine.

9. The machine is designed to have workers insert tools into the rollers, creating the zisk that

    workers’ limbs would be pulled inside of the machine.

IC. Workers are easily able to reach the nip point on the machine while it is in use.

11. As a result of this incident, Mr. Cortez sustained serious, permanent, and disabling

   personal injuries.

                                  CAUSES OF ACTION

                               COUNT I—NEGLIGENCE
                                  Alcxandcr Cortez

12. Plaintiff repeats the preceding paragraphs as if expressly set forth herein.

13. The injuries sustained by Mr. Cortez were a direct and proximate result of the

   carelessness and negligence of Casa Herrera as follows:




                                              2
Case 1:19-cv-11703-PBS Document 1 Filed 08/07/19 Page 9 of 17




        a. The Defendant negligently designed, developed, formulated, manufactured,

            tested, inspected, advertised, promoted, marketed, packaged, distributed and sold

            the machine;              -




        5. The Defendant negligently failed to warn or instruct, or adequately warn or

            adequately instruct, Plaintiff and other users concerning the dangers of the

            machine and the safe and proper method of operating it

        c. The Defendant negligently exposed persons to unreasonable hazards due to the

            dangerously defective machine; and

       d. The Defendant negligently failed to ensure that the machine would be operated

           with adequate safety devices.

14. As a direct and proximate result cfthe negligence of the Defendant as set forth herein,

   Plaintiff was caused to sustain severe and permanent injuries to his hand. He has had

   extensive medieai care and treatment including surgery. His quality of life has been

   adversely affected. He does not enjoy life as he did prior to the occurrence.

WHEREFORE, Plaintiffs pray judgment against Defendant, together with interesL and costs.

                       COUNT TI -BREACH OF WARRANTY
                                Alexander Cortcz

IS. The Plaintiff repeats the preceding paragraphs as if expressly set forth herein.

16. Defendant’s predecessor expressly and impliedly warranted to PlaintifC and to the

   general public, that said product was safe, merchantable and   fit   for its intended purposes

   and uses. Defendant breached its warrant because said product was unsafe, not of

   merchantable quality and unfit for its intended uses and purposes. Plaintiff relied on the

   warranties made by Defendant, and Plaintiff sustained injury as the direct and proximate



                                             3
    Case 1:19-cv-11703-PBS Document 1 Filed 08/07/19 Page 10 of 17




         result of the breaches of warranties by Defendant. Due notice has been given to

         Defendant of its breaches of warranty.

     17. Ma direct and proximate result of the breach of warranty of Defendant’s predecessor as

         set forth herein, the Plaintiff was caused to sustain severe and permanent injuries to his

         band. He has had extensive medical care and treatment including surgery. His quality of

         life has been adversely affected. He does not enjoy life us he did prior to this occurrence.

     WHEREFORE, Plaintiffs pray judgment against Defendant, together with interest and costs.

                      COUNT III- VIOLATION OF M.C.L CHAPTER 93A
                                    Alexander Cortcz

     IS. Plaintiff repeats the preceding paragraphs as if expressly set forth herein.

     19. The Defendanrs actions and inactions alleged here constitute violations of M.G.L Ch.

        93A.

    20. More than thirty days prior to the commencement of this action, Plaintiff made a written

        demand for relief upon defendant in accordance with M.G.L. c. 93A (Attached hereto as

        Exhibit A).

    21. The Defendant rejected the demand, and made no written tender of settlement.

    22. The Defendant’s refusal to grant plaintiff relief upon demand was made in bad faith with

        knowledge or reason to know that the action complained of violated M.G.L. c. 93A.

    WHEREFORE, PlaintifTh pray judgment against Defendant, together with multiple damages,

interest and costs.

                            COUNT IV     - LOSS OF CONSORTIUM
                                           Wendy Cortez
   23. The Plaintiff, Wendy Cortez, repeats the allegations of the preceding paragraphs herein.


                                                  4
  Case 1:19-cv-11703-PBS Document 1 Filed 08/07/19 Page 11 of 17




   24. As a direct and proximate result of Defendant’s negligence, Plaintiff, Alexander Cortez,
       was injured and disabled. As a result thereof, Plaintiff, Wendy Cortez, the wWe of
       Alexander Cortez has lost the love, companionship, support, and consortium of her
       husband,

  WI-IEREFORE, Plaintiff prays judgment against Defendant together with interest and costs.

PLAINTIFFS CLAIM TRIAL BY JURY.

                                           The Plaintiffs,
                                           By Their Attorneys,



                                          BBO# 072360
                                          Ross B. Oreenstein, Esq.
                                          BBO# 682222
                                          Swartz & Swartz, P2.
                                          10 Marshall Street
                                          Boston, MA 02108
                                          617-742-1900
                                          ~




                                             S
Case 1:19-cv-11703-PBS Document 1 Filed 08/07/19 Page 12 of 17




                  Exhibit A




                               6
 Case 1:19-cv-11703-PBS Document 1 Filed 08/07/19 Page 13 of 17




          Swartz & Swartz
          Sttonwy’ at Law




                                                                                              May 30,2019
VIA FIRST CLASS MAIL
Casa Herrera, Inc.
Michael Herrera, President
2655 N Pine St
Pomona, CA 91767

Re:     Our Client:               Alex Curtez
        Daft of incident:         January 20,2017
             FORMAL DEMAND FOR SEflUEMENT PURSUANT TO M.G.L.
                 CHAPTER 93A UNL?AIR BUSINESS PRACTICES
                                          -




Dear Mr. Herrera:
        Please take note that this office represents Alex Cortez for injuries he suffered in an
incident which occurred on January 20, 2017. I am writing to see If your client is interested in
settling his case without resort to litigation. Please also consider this correspondence as a formal
demand for scitlement pursuant to M~G.L.c. 93A. The following is a brief summary of his claim.

        The injury occurred when one of your sheeter machines pulled Mr. Cortez’s hand into a
machine roller resulting in severe injuries. Enclosed, please find various documents pertaining to
my client’s claim including, but not limited to, medical records and bills incurred due to the
incident photographs, and other related documents. Outlined in these documents arc the details
surrounding the January 20, 20)7 incident and tile medical treatment my client underwent due to
that incident.
        On January 20, 2017, Mr. Cortez was working at Harbar, I4LC located at 320 Turnpike
Street, Canton, MA. He was working around a Casa Herrera Corn Sheeter head when it pulled his
hand into a roller, severely injuring him. Additional information about the machine is as follows:

        Casa Herrera Corn Sheeter Head
        Model ft PS1Q3O
        Serial #03091657
        Manufactured, purchased, and inslalled by Hurbar, LLC in 2003

         As you can see from the enclosed photographs, there are large open areas on the machine
where the rollers are exposed and worker’s limbs can easily be pulled into the machine. In fact,
also as depicted in the photographs, the machine is designed to have workers insert tools into the
rollers. On June 29,2018, an engineering expert inspected the subject machine and concluded thut
it was unsafe. More specifically, he concluded that no one should ever be able to reach the nip




jOjlfartchallStreot   Buston,.41A 02108   (017) 742•1900 tel   (6)7) :w7-7)w)Fas   www.swart~dnw,corn
 Case 1:19-cv-11703-PBS Document 1 Filed 08/07/19 Page 14 of 17




           Swartz & Swartz
           Attornuys at Law




point on the machine while it is in use. Please also find the enclosed incident report describing
how the incident occurred.
        As a result of this incident, Mr. Cortez sustained serious personaL injuries. Please also find
the enclosed photos of Mr. Cortez’s injuries. The injuries sustained by Mr. Cortcz were a direct
and proximate result ofthe carelessness and negligence of Casa Herrera. You negligently designed,
developed, formulated, manufactured1 tested, inspected, advertised, promoted, marketed,
packaged, distributed and sold the machine; negligently failed to warn or instruct concerning the
dangers of the machine and the safe and proper method of operating it; negligently exposed persons
to unreasonable hazards due to the dangerously defective machine; and negligently failed to ensure
that the machine would be operated with adequate safety devices.
        Following the incident, Mr. Cortez was taken by ambuLance to MGI-I where he was treated
for a crush injury to his dominant right hand as well as lacerations. I-Ic was in severe pain and
nauseous with vomiting. There were several breaks and nerve injuries in his hand. He underwent
immediate surgery for pinning and nerve explorationlrepair, He was told to follow up with his
surgeon In a few weeks.

        In February, 2017, Mr. Cortez began treatment at the MGI-I Occupational Therapy Hand
Clinic. l4e is in a splint and has pain, limited use of his hand, limited range of motion, grip, and
strength. 1-Ic continued to undergo therapy, have periodic checks and x-mys with his doctors. This
continued through July and he remained out of work.

       In June, 2017, Mr. Cortez had improved but continued to be limited. He has limited range
of motion, strength, and easy fatigue. Further surgery is discussed.

        Mr. Cortez has reached a medical end point and is partially disabled (completely disabled
in the dominant right hand) and this is considered permanent.
       The following is a breakdown of Mr. Cortea’s medical bills incurred as a result of this
incident:
    1. Canton Ambulance                               01/20)17                               $ 2,046.85
    2. MGI!                                           01/20/17 07/05/17
                                                                  —                          ¶64.682.10
                                                                  Total:                     $66,728.95

        Mr. Cortez was out of work from 1/20/17 December 201& At that time he returned work
                                                           —

part time at Picante Taqueria as a cashier, where he makes $12.50/hour, 30 hours/week equaling
5375)wcek. 1-Te is limited in his ability to complete job tasks and cannot complete a full-time
workload. As a result of his injuries he sultercd the following lost wages and earning capacity:

         $1 3.75/hour x 40 hours/week $550/week x 122 weeks
                                           Total Lost Wages To Date = $67,1 00.00

                                                          2
10.4 laewhall .cOert   Basio,i, .61,1 02108   (6L7) 742-WOO fri   (017) :307.7103   fhX   ~YWW.n%ynrtrAuW,Cofl~
 Case 1:19-cv-11703-PBS Document 1 Filed 08/07/19 Page 15 of 17




         Swartz & Swartz
         .4ttarnq~’.v at Law

       $550/week $375/week
                    -               $175/week = $9,100/year c37 years
                                              Lost Earning Capacity    $336,700.00
                                 Total Lost Wages & Earning Capacity = $403,800.00
                                                   Total Special Damages =                $470,528.95

        When Chapter 934, the Consumer Protection Statute, was enacted in 1967, among its
stated purposes was to provide “a more equitable balance in the relationship of consumers to
persons conducting business activities”. Commonwealth v, DeCotis, 366 Mass. 234, 238 (1974).
The statute abolished the requirement that you, through your agents, servants and employees,
actually knowingly deceive, mislead, or behave unfairly in order for liability to attach.
         By enacting the Consumer Protection Statute, the Legislature gave individuals such as our
client the right to recover attorney’s fees and, in some instances, multiple damages. llowever1 as
a balance and in fairness to potential defendants in these cases, the legislature has required that
potential plaintiffs give written notice of their claim and an opportunity to respond without
incurring liability ror attorney’s fees and multiple damages in addition to the claimant’s actual
damages. Your response to this letter is its opportunity to limit its exposure to the actual damages.

         It is my understanding that the provisions of M.G.L.A. Chapter 934 afford a period of
thirty (30) days from receipt of this letter to respond with a reasonable offer of settlement. If no
reasonable offer of settlement is made, we intend to file suit against you alleging the
aforementioned statutory violations, These violations, if found, may Lead to double or treble
damages assessed against you by the trial judge, as well as attorney’s fees and costs.
        We look forward to receiving a written response to this fornwl demand within the
statutory period. We will institute litigation if this matter has not been settled within that period.
         Taking all factors into consideration, our demand for settlement of this claim is propounded
fairly in the amount of $750,000.00.
        We look forward to receiving a response to this demand, TI you would like to discuss this
case, please feel free to contact me at the above telephone number.

        Thank you for your due consideration.

                                                                        Very truly yours,


                                                                          ,S
                                                                        Ross B. Greenstein



                                                         3
tOMwu~vhal!Strrnt   Rusting. .4Th tiVIOC   ((117) 742.11)00 tnt   (0)7) 367.7193 flu’   www,n.~’n,’tzInw.com
                    Case 1:19-cv-11703-PBS Document 1 Filed 08/07/19 Page 16 of 17



                                                                   DOCKET NUMOCR                                 Trial Court of Massachusetts
          CIVIL ACTION COVER SHEET                                                                               The Superior Court
 PoJNvlrr(s):         CMoeFlennnrcortez                                                                    COUNTY
                                                                                                                         Suffolk
 .AODRESS:            275 PrInceton   Street
 Esstfloston,MA02125                                                                OEFENDANTIS1:     CsnKa,ec..Lnc.


 A17ORNE~             Rosi   a. Greentein Swure & Swarte, P.C.
 ADDRESS:             10 Mwah.s Street                                              ADDRESS:          2655 N Pt’. Street

 Boston MAO2IOI                                                                     Pflna CA01787



 floOr                657222

                                                       TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)
               CODE NO.                        TYPE OF ACTION (spicily)                 TRACK              HAS A JURY CLAIM BEEN MADE?
         SOS                           Product Liability                                 A                     YES       [~
                                                                                                                          NO       Q
     L1 “Other pIns. describe:
               is there a claim under Q.L. c. 93A?                                   Is this a Class action under Mass. P. Clv. P.23?
               ~jYES             L]N0                                                      QYES              [~NO
                                                         STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212~ ~ 3A
The rollov,lng Is a full, itemized and detailed statement of the lads on which the undesilgned plaintlif or plainuits counsel reries to deletnilne money damages.
Far th~ form, disregard dothle or treble damage claims; Indicate single damages only.
                                                                                 IQBTSI.PjIME
                                                                     (atlach additional sheets as nocessaty)
A. Documented medical expenses to date:                                                                                                            972895
        1, Tote) hospital expenses
        2. Total doctor expenses                                                                                                                  __________

        3. Total cftroprsctio espenses                                                                                                            __________
        4. Total physleai therapy expenses                              —                                                                         ___________

        5. Total other expenses (describe below)
                                                                                                                                   Subtotal (A): ~itnwsr—
0. Documented last wages and compensation to dot                                                                                                 ~7,I0U,OO
C, Documented property damages lo date                                                                                                            __________

U. Reasonably anhldpaied future medical and hospital expenses                                                        ,                           S__________
E. Reasonably anticipated lost wages                                                                                                             t~.?fb02
F. Other documented Items oldamages (descilbe beloW)                                                                          ,                   __________

 Pain A Suffering
G. Brielly describe pialnlilfs injury, Including the nature and extent or ln~ury:
Severe and permanenL hand Injury due to hand being puied Into a rolfln~ machine.
                                                                                                                                   TOTAL (A’F):$750,000.OO


                                                                    ~ONTRACT CLAIM5
                                                           (attach additional sheets as necessary)
 Q This action Includes a claim Involving collection ola debt Incurred pursuant to a revolving credit agreement. Mass, R. Clv. P. 8.1(a).
Provide a ddlailed description or claim(s):
                                                                                                                                    TOTAt $

SIgnature of Attomayl Unrepresented Plaintiff: X ,~f’1                                                      Date: Jul10, 2019
RELATED ACTIONS: Please provide the case number, case name, and counly of any related actions pendiiig in the Superior Court.


                                               CERTIFICATION PURSUANT TO SJC RULE 1:18
I hereby certify that I have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC
RuLe 1:18) requiring that I provide my clients with Information about court’connected dispute resolution seMces and discuss with them the
advantages and disadvantages of the various methods o dispute resolution.

Signatur, of Attorney of Record: X                     ,//≤7 %?S.~5J                                                                Date: Jul 10, 2019
                 Case 1:19-cv-11703-PBS Document 1 Filed 08/07/19 Page 17 of 17



                                          CIVIL ACTION COVER SHEET INSTRUCTIONS
                                     SELECT CATEGORY THAT BEST DESCRIBES YOUR CASE

                                                                              EftEquiI.bIeS,rn.djo.
      Mt Costed Action hwoh~Ina Cnoaweitth~                      001 Spedllc Pertorniance of I Ccnfrac*        IA)          cm Land Takln~                               (F)
          MusVdpalhy,MBTA,e40,                    (A)            DnlReadi.ndAppiy                              4F)          COZZonfrigAppeal,G,t,a40A                    (9
      Am Toitloiji Action fltohlng Ceiwncnweallh,                003 InjunctIon                                (9           GUS Dispul. Concerning ‘TN.                  (F)
           Murftlpdly, MBTA, tic.                 (A)           004 Retomii Cancel iflatnanietit               (9           COt Fortdowre or. Moilpage
      Ad Real Property Actron kivowng                            DOS Eqtiisbie Re~kab,                         (F)          COS Condominkmi Liens Charge.                (X)
          Connosmealli, Munldpallly, MDTA sic. (A)              006 Contsttuiton or Indemnhlicallon            (9           CoO Other Real Properly Acton                (F)
      Am EqiMyActfonkiy,Mn~Con,,iom~esjth,                      007 irrçositionorstnnt                         (A)
          Munlclpdhy, MOTh, etc.                  (A)           005 Mkiaifty Shrahdde?a Suit                   (A)                 .MCjiiscellaneotia.GlyiAcLlons
      AEI AUndnJ,lj,liv. Action inv&wIn~                        000 inlwfcrenc. In Conlr.clual Relationship    (F)
          Conm,onAealib, Munldpallhy, M8TA,etc. (A4             DIG Accounling                                 (A)          EtS Foreign Diactncsy Proceed~,g
                                                                oil En(crcemenlornoswotivecoven.j,t            (F)          E9lPrlsonerHabepccrpus                      9C)
                                                                Di2DisaohioriotaPastncayjp                     (F)          E22LOIIOYA,,lgn.nent.aLc. 10,428            PC)
                                                                fll~1fled,rwnryMgm,gt, GLo, fllA               (A)
      AOl SeMcn, Labor, and Materials               (F)         Dt4 DJs,oluion ole CorporatIon                 (F)                AB4buaeftf.rnemorgj’,r,yon~(oj~
      AO2000desof(.ndognr.d                         (F)         0000lhwEquItyActlon                            (F)
      A03 Co,rsnerdai Paper                         (F)                                                                     E15 Abuse Psovenilon Pettice, G.L. c. 209A PC)
      Af$ Eniployment Coniract                      (9          PAClyB action. Invoivinwincar;njwctLEarly,t                 E21 ProIe~on (ruin Ha.is,rneni, G,L. c. 256E(X)
      ,MsConaumeRevohk,g Cridit- MRCflI             (F)
      Ace Insurance Contract                        (F)                                                                          .M.AdmlnislrahlvtclyltAcilons
      AOSSeleorLnaooIRe.iEatate                     (F)         PM Cunbaci   Mien IsrgtMng an
                                                                    InVIIWRIIdPMY                              (A)          EO2AppeulftvmAdmIr~slrsUv.Agenoy,
      A12 CenWud~q brsptie                          (A)         pat TcrlIoua Action invdwlng or,                                GS, c~DA
      A14 IrItaIplead.;                             (9              Incarcerated Pasty                         (A)          EDO Certiorari Mliii, G.L. c. 140,44        (X)
      0*1 Governance, Conduct internal                          ~ct Real Properly Action Invcltlng an                       ~ ConIUnhplJoh olpjtlhatlcn Awards          (X)
           Affairs ci Eniale,                       ~jA)            Incarce,ted Parly                         (F)           EGO Ma. Aj,llbu,i Act, OL. c. 03, 5 0       (A)
      0A3 LIabtilly a! S)iarahclders, Direcicra,                PDI Equ~y Action (nvolihrig an                              EoT Mail AntHIll Act. Ott 03,45             QC)
           OlIlcn,Pneis.eic.                        (A)                                                       (9            EOsftppobflcnlo(aRoceI.tr                   (IC)
     801 Sharaholder Detiva(ve                      (A)         PEI Adflhij.lsnstn Action ewolting r                        EGO Consirudjon Surely Bond, O.L c. l4~
     802 Securnles trsnaawona                       (A)
     Dcl Mecprs, Consocdailona, Sales of                               ~         b’~~~’                                        4520, ISA                               (A)
           Aisais, lisuanea of Debt, Equity, alt.   (A)                                                                    BID 5usmi.zyPncc,s Appeal                   (K)
     801 inielieclual Property                      (A)                                                                    Eli WotkWe Compensation                     QC)
     B02 PmpsieIa.ylnlaniatlon orTrada                         803 Mob, Vehicle Negigence. Periosiul                       El?
                                                                                                                           816 CMI RIgN,
                                                                                                                               Auto            G.L ~12, 5 jIll
                                                                                                                                          Act, Appeal
                                                                                                                                    Surcharge                          (A)
                                                                                                                                                                       (X)
           Secrets                                  (A)            )r~uiy?Pvopesly0aanago                     (9           E24Appc.ifrornci,tilctcocr
     801 FinancIal InsVt,slonetFunda                (A)        ~ 00 Neplianc.. Personal                                        Conwttment, G.Lc.123,j 0(b)             (JC)
     cl-Il     MMWjustortrade
           Regulation Laws                          IA)             lr(upylPropesly Darrage                   (F)          826 flwrai Rephshy (Albeitos cases)
     APS OlherCorlflcileufmen Action - Speclly      (9         805 Products Lr.UIlry                          (A)          E04 For$ekure, G.L. 5.265,4 66              (Ic)
                                                               008 Malpractice. Medical                       (A)          Egs Forfdse, G.L . 04C, 44?                 (F)
                                                               007 Malpractic.. Other                         ~            699 OttrerAdsninisl,atla Action             (IC)
      Choose his case type ii ANY party Is (ha                 005 Wtnghil Death. Non.medlcal                 (~           201 Medical Malpractice . Thbiaial only,
     Commonwealth, a ununiclpaity, lbs MOTA, or any            Sf5 Defamation                                                  at. ~ 231, ~ SOS                        (F)
     olhetgDvemrncntal entity UNLESS your casei~               810 Astesic.                                   (A1          202 Appaul Bond Dertai                      (IC)
     tale type Sited under AdrnWsfratjve Clul Actions          020 Possoi,.i irVy’Sl~ & Fall
     CM).                                                      821 Enwonnenial                                (9                      iQJptQlt.nd.rsaytew
                                                               022 EmpJOyTIIO1I DIsc fltialion                (F)
     f Choose fl. can type If ANY pasty lain                   881 Fraud. Defies. Toils, tic,                 (A)          812 SOP Conyflament, S.Lc 123A, 412         (IC)
     Incarcerated petty, UNI.E5S yoer case iii cams            809 OIlier TodlouiActfori                      (1’)         814 SOP Pe(5o,i 5.L c. 123k 50(b)           (Xl
     type l,1n,t widorAdn*ñIraiivc Civa Actions (An)
     or hi a Prisoner Habeas Corpus one (89?).                    REJurnmllyMrocns(flesLEfoven3J                                     RCJesIdcIq&Clyli Actions
                                                               SQl SunvrsaryProeais-Rcaldcnila(               cc)          EtQSe*OffeMerReglsjry,13Lc,6,5 IThM (IC)
                                                               802 S.rsii.ryPrcccsi -Comsrierd&l                           827 Mnor Seetc9 Consent 0,1. v.1 12, 5125(X)
                                                                          Non’resld.nllai                     (F)
                                                           TRANSFER YOUR SELECTION ‘tO ThE FACE SHEET
          EXAMPLE:
          CODE NO,                         TYPE OF ACTION (specify)                       TRACK                     HAS A JURY CLAIM SEEN MADE?
                                                                                                                    (~YES          QNo
          803                   Motor Vehicle Negiigence.Persona) Injury                    F


                                     STATEMENT OF DAMAGES PURSUANT TO G.L. c, 212, § 3A
DUTY OF ThE PLAIN11FF The plaintiff shall set forth, on the face of the civil action cover Sheet (or attach addiliorial sheets as necessary), a
                                 .

statement specifying tile facts on which (he plaintiff relies to determine money damages. A copy of such civil action cover sheet biduding hoe
statement as to the damages, shall be served with the complaint. A clark-magistrate shall not accept for filings complaint, except as
otherwise provided by law, unless it Is accompanied by such a statement signed by the attorney or salf’reprasented litigant,
DUTY OF THE DEFENDANT- If the defendant believes that the statement of damages filed by the plaintiff is Inadequate, the defendant may
tile with his/her answer a statement specifying the potential darnóges which may result lithe plaintiff prevails.


                                 A CiVIL COVER SHEET MUST BE FILED WITH EACH COMPLAINT,
                           FAILURE TO COMPLETE THIS COVER SHEET ThOROUGHLY AND ACCURATELY
                                          MAY RESULT IN DISMISSAL OF THIS ACTION.
